

Second Amendment to Amended and Restated Personal Employment Agreement


This Second Amendment ("Second Amendment:") to the Amended and Restated Personal
Employment Agreement dated as of June 5, 2007, as amended, ("Agreement") is
entered into on January 30, 2008 by and between IXI Mobile (R&D) Ltd., a company
organized under the laws of the State of Israel, having its principal office at
17 Ha’Tidhar Str. Raanana (the "Company") and Gadi Meroz, 1 Nataf St. Ramat -
Hasharon, 47226 (“You” or the "Employee").


WHEREAS the Company and Employee have entered into the Agreement; and


WHEREAS the parties desire to further amend the Agreement.


NOW THEREFORE, in consideration of the mutual promises contained herein, and
intending to be legally bound, the parties hereto hereby declare and agree as
follows:
 
1. Amendment to Section 6.1 of the Agreement


The following shall be added as an additional paragraph to Section 6.1:
 
“Notwithstanding the above, in the event of: (i) a merger of IXI with another
entity (in which IXI shall not be the surviving entity), or an acquisition of
more than 50% of the shares of IXI, or of all or substantially all of its
assets, by an unrelated third party, followed by (ii) a termination of your
employment by IXI, or the surviving entity, as the case may be, other than
termination for cause, then, in such case, all remaining unvested shares which
are subject to the option shall vest immediately, upon such termination.”


2. There shall be no other changes to the Agreement.


IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
date first above written.
 


/s/ Lihi Segal    
 
/s/ Gadi Meroz 
 
IXI Mobile (R&D) Ltd.
By: Lihi Segal
Title: CFO
 
Employee
Name: Gadi Meroz
 





IXI Mobile, Inc. hereby undertakes to fulfill its obligations under Section 6 of
this Amendment to Amended and Restated Personal Employment Agreement.


/s/ Amit Haller
 
IXI Mobile, Inc.
 
By: Amit Haller
 
Title: CEO
 




--------------------------------------------------------------------------------



